Customer Questions and Answers Exciting News… We’re Building America’s Next Great Bank! Commerce Bank has announced plans to purchase Philadelphia-based Republic First Bank and form a new combined bank… Metro Bank! Why are Commerce Bank and Republic First joining together? Commerce has enjoyed delivering the best banking experience in Central Pennsylvania for more than 23 years. Now, by merging with Republic First, we’ll be able to provide you with even more convenience – and be able to bring our renowned Customer service to whole new markets of fans. Together as Metro Bank, Commerce and Republic First will become America’s Next Great Bank! While the merger is subject to shareholder and regulatory approval, here are answers to questions you may have. Q: Will Commerce Bank change its name? A: Yes, Commerce Bank is planning to change its name. As Commerce Bank and Republic First Bank come together, the combined bank plans to operate under the new name Metro Bank. Commerce Bank stores will continue to operate as Commerce Bank for a limited time. Republic First locations will re-brand as Metro Bank early in Q: Who will lead the new combined company? A: Gary L. Nalbandian, currently Chairman, President and CEO for Commerce, will hold the same leadership positions in the new combined company. Q: Can you tell me more about Republic First Bank? A: Republic First Bank is a full-service commercial bank with assets of $1 billion.
